Title: From Thomas Jefferson to Archibald McCalester, 22 December 1791
From: Jefferson, Thomas
To: McCalester, Archibald



Sir
Philadelphia Dec. 22. 1791.

I am favoured with yours of the 1st. of November and recollect with pleasure our acquaintance in Virginia. With respect to the  schools of Europe, my mind is perfectly made up, and on full enquiry. The best in the world is Edinburgh. Latterly too, the spirit of republicanism, has become that of the students in general and of the younger professors; so that on that account also it is eligible for an American. On the continent of Europe no place is comparable to Geneva. The sciences are there more modernised than any where else. There too the spirit of republicanism is strong with the body of the inhabitants: but that of aristocracy is strong also with a particular class; so that it is of some consequence to attend to the class of society in which a youth is made to move. It is a cheap place. Of all these particulars Mr. Kinloch and Mr. Huger of So. Carolina can give you the best account, as they were educated there, and the latter is lately from thence. I have the honour to be with great esteem, Sir Your most obedient humble servt,

Th: Jefferson

